1

2

3

4

5

6

7                       UNITED STATES DISTRICT COURT

8                      EASTERN DISTRICT OF CALIFORNIA

9

10   ADREW FURIA, an individual,        No.    2:19-cv-00942-JAM-KJN
11                 Plaintiff,
12        v.                            ORDER GRANTING WELLS FARGO BANK
                                        AND BANK OF AMERICA’S MOTION TO
13   SUSAN MARIE MCGREW, an             INTERVENE
     individual; LAURIE HIRSCH, an
14   individual; PHYRHYDRO, LLC, a
     Nevada corporation; WELLS
15   FARGO BANK, NATIONAL
     ASSOCIATION; BANK OF AMERICA,
16   NATIONAL ASSOCIATION and DOES
     1 through 50, inclusive,
17
                   Defendants.
18

19       Proposed intervenors, Bank of America, N.A. (“BofA”) and

20   Wells Fargo Bank, N.A. (“Wells Fargo”) (collectively, “the

21   Banks”), possess disputed funds at the heart of this litigation.

22   Accordingly, the Banks seek to jointly intervene to file

23   counterclaims and crossclaims in interpleader for the purpose of

24   determining the rightful ownership of the disputed funds.      Motion

25   to Intervene (“Mot.”), ECF. No. 20.      Defendant Laurie Hirsch

26   (“Hirsch”), sister of Susan Marie McGrew (the party accused by

27   Plaintiff of originally misappropriating the funds), opposes this

28   Motion.   Opp’n, ECF No. 24.   For the reasons discussed below, the
                                       1
1    Court GRANTS the Banks’ motion to intervene.1

2

3            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

4           On April 10, 2019, Plaintiff Andrew Furia (“Plaintiff”)

5    filed a complaint in the Superior Court of California, County of

6    El Dorado, against his ex-girlfriend, Susan Marie McGrew

7    (“McGrew”), for allegedly withdrawing the entire balance from

8    their Wells Fargo bank account ($324,918.27) without his consent.

9    Notice of Removal, Ex. A, ECF No. 1.    Plaintiff thereafter

10   amended his complaint to join Hirsch (McGrew’s sister) and the

11   Banks as Defendants.    Notice of Removal, Ex. B, First Amended

12   Verified Complaint (“FAC”), ECF No. 1.    Plaintiff alleged McGrew

13   and Hirsh violated the Racketeer Influenced and Corrupt

14   Organizations Act (“RICO”) by conspiring to deposit part of the

15   disputed funds into accounts with the Banks.       FAC ¶¶ 46-49, 52-

16   56.    McGrew removed the case to Federal Court.    Notice of Removal

17   ¶ 6.    Soon after, Plaintiff dismissed the Banks as defendants.

18   Amended Notice of Voluntary Dismissal, ECF No. 8.

19          The Banks now seek to re-enter the case so they can

20   interplead the disputed funds with the Court.      Mot. at 1.    Each
21   bank possesses a significant portion of the contested funds and

22   wants to determine who owns the funds.    Mot. at 1-2.     Hirsh

23   opposes this motion, primarily because she has a pending motion

24   with the Court to interplead the disputed funds herself.        Opp’n

25   at 1; Motion of Defendant Hirsch For Leave to Amend Answer,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 5, 2019.
                                      2
1    (“Def.’s Mot. to Amend”) ECF No. 23.

2

3                               II.   OPINION

4         A.   Permissive Intervention

5              1.    Legal Standard

6         Even if a proposed intervenor is not entitled to intervene

7    as of right, the court may permit an applicant to intervene if

8    they show: (1) independent grounds for jurisdiction; (2) the

9    motion is timely; and (3) a common question of law or fact

10   exists.   Perry v. Prop. 8 Official Proponents, 587 F.3d 947, 955

11   (9th Cir. 2009).     The Court must also consider whether the

12   intervention will cause unduly delay or prejudice.     Fed. R. Civ.

13   P. 24(b)(3).   In exercising its discretion to deny permissive

14   intervention, the Court may again consider “whether the movant’s

15   interests are adequately represented by the existing parties.”

16   Venegas v. Skaggs, 867 F.2d 527, 530 (9th Cir. 1989) (aff’d sub

17   nom. Venegas v. Mitchell, 495 U.S. 82 (1990)).

18             2.    Analysis

19                   a.    Independent Grounds for Jurisdiction

20        Neither the Bank nor Hirsch address this element of
21   permissive intervention.    The jurisdictional requirement is

22   mostly concerned with “diversity cases in which proposed

23   intervenors seek to use permissive intervention to gain a

24   federal forum for state-law claims over which the district court

25   would not, otherwise, have jurisdiction.”     Freedom from Religion

26   Foundation, Inc. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011).
27   But “[I]n a federal-question case [where the proposed

28   intervenor] brings no new claims, the jurisdictional concern
                                        3
1    drops away.”     Id.

2         The Court has federal-question jurisdiction over this case

3    under 18 U.S.C. § 1962(c).       Notice of Removal at 2-3.   The Banks

4    are not bringing any new claims; rather, they are seeking to

5    intervene for the purpose of interpleading the disputed funds.

6    Mot. at 1.     Accordingly, the Court finds the jurisdictional

7    concern “drops away.”       Geithner, 644 F.3d at 844.

8                      b.     Timeliness

9         The Court has discretion when determining whether a motion

10   to intervene is timely.       U.S. v. Alisal Water Corp, 370 F.3d 915

11   (9th Cir. 2004).       The Court weigh’s three factors in making this

12   determination: (1) the stage of the proceeding at which an

13   applicant seeks to intervene; (2) the prejudice to other

14   parties; and (3) the reason for and length of delay.         Id.    The

15   Banks contend their motion was timely because: (1) the case has

16   not progressed past the pleading stage, (2) they have a valid

17   reason for delay because they had attempted to first facilitate

18   an agreement between the parties and they were then unilaterally

19   dismissed from the case by Plaintiff, and (3) no party would be

20   prejudiced because their intervention would expedite matters.
21   Mot. at 4.     Plaintiff does not dispute this.   Accordingly, the

22   Court agrees that the Banks’ motion was timely.

23                     c.     Common Question of Law or Fact

24        The Banks argue their interpleader actions arise from the

25   “exact same occurrences” that are at issue in this case.           Mot.

26   at 6.   Hirsch, on the other hand, argues that the Banks “cannot
27   proffer any claim that shares a common question of law” because

28   their interpleader action is for the sole purpose of efficiency.
                                           4
1    Reply at 9.     But an interest in efficiency and a common question

2    of law or fact are not mutually exclusive.        In fact, the Banks

3    were originally named as Defendants in this suit.          See FAC.

4    Thus, there is necessarily a common question of law or fact

5    between the Banks’ proposed interpleader and the main action—

6    otherwise, they would not have been initially joined as

7    defendants.     For this reason, the Court finds the Banks’ action

8    indeed arises from the same common question of law or fact since

9    their action concerns the disputed funds at the heart of this

10   lawsuit.    Mot. at 4.

11                     d.     Unduly Delay or Prejudice

12        Intervention will unduly delay the main action when it

13   “only serv[es] to undermine the efficiency of the litigation

14   process.”   Donnelly v. Glickman, 159 F.3d 405,412 (9th Cir.

15   1998).   Hirsch argues granting intervention will “only

16   unnecessarily increase the cost of litigation, all to the

17   existing parties’ detriment....”         Opp’n at 10.   The Banks,

18   however, respond that “Hirsch herself is driving up fees by

19   attempting to file an interpleader action while this motion is

20   pending.”     Reply at 5.   Moreover, they contend denying their
21   motion would actually increase fees, since they would then “be

22   required to interplead the funds via two separate actions.”           Id.

23   The Court agrees.

24        As the Banks state, denying this Motion would result in two

25   separate interpleader actions.       Wells Fargo cannot avail itself

26   of Rule 22 under diversity jurisdiction, so it would have to
27   bring its action in superior court.        Mot. at 7.    Requiring the

28   parties to adjudicate this issue in parallel proceedings in two
                                          5
1    different forums would undoubtedly “undermine the efficiency of

2    the litigation process.”     Donnelly, 159 F.3d at 412.

3    Accordingly, the Court finds intervention would not unduly delay

4    or prejudice this case.

5                   e.     Interests Adequately Represented by Existing

6                          Parties

7        The existence of a common question of law or fact, however,

8    does not automatically entitle an applicant to intervene.

9    Venegas, 867 F.2d at 530.    In deciding whether to permit

10   intervention, a court should also evaluate whether a movant’s

11   interests are adequately represented by existing parties.     Id.

12   Court’s consider three factors in determining the adequacy of

13   representation: “(1) whether the interest of a present party is

14   such that it will undoubtedly make all of a proposed intervenor’s

15   arguments; (2) whether the present party is capable and willing

16   to make such arguments; and (3) whether a proposed intervenor

17   would offer any necessary elements to the proceeding that other

18   parties would neglect.”    Arakaki v. Cayetano, 324 F.3d 1078, 1086

19   (9th Cir. 2003).    Most importantly, the court considers how the

20   interest compares with the interest of existing parties.      Id.   If
21   the applicant’s interest is identical to that of the existing

22   parties, a compelling showing should be required to demonstrate

23   inadequate representation.      Id.

24       The Banks do not set forth in their request for permissive

25   intervention, that their interests are not adequately represented

26   by the existing parties.    They do, however, make this argument in
27   their request for intervention as of right.    Mot. at 3-4.   There,

28   the Banks argue none of the claimants can adequately represent
                                           6
1    their interest, because they are the only entity without a claim

2    to the contested funds.       Mot. at 6.    Hirsch argues the Banks’

3    interests would be adequately represented by her pending

4    interpleader motion.       Opp’n at 8.     To the contrary, the Banks

5    argue Hirsch has “fundamentally different motivations” because

6    she is “downplay[ing] her asserted interest in the Contested

7    Funds.”     Reply at 4.

8         Hirsch suggests that her stake in the claim does not

9    interfere with or undermine her intention to interplead the very

10   funds the Banks want interpleaded. Opp’n at 9.          While true, the

11   Banks’ interest does not lie solely in interpleading the disputed

12   funds with the Court.       Rather, the Banks have an interest in

13   interpleading the funds in a way that deposits those funds with

14   the Court.    Mot. 7-8.     As Hirsch, herself, acknowledges, the

15   disputed funds are frozen in her account.          Opp’n at 3.

16   Accordingly, she lacks the ability to deposit those funds with

17   the Court in the same way the Banks could if the Court allowed

18   them to intervene.        Hirsch argues the funds need not be deposited

19   with the court.     Opp’n at 9.    This is true.     See Gelfren v.

20   Republic Nat. Life Ins. Co., 680 F.2d 79, 82 (9th Cir.
21   1982)(Stating “a [court] deposit is not a jurisdictional

22   requirement to rule 22(1) interpleader....”).          But the fact that

23   Hirsch could interplead the disputed funds this way does not mean

24   this type of interpleader would adequately protect the Banks’

25   interest.     Indeed, the Court finds that it would not.

26        The Banks further argue that even if Hirsch did adequately
27   represent their interest, her proposed interpleader would fail

28   since she does not satisfy diversity jurisdiction.         Reply 3-4.
                                           7
1    Because the Court finds that Hirsch could not adequately

2    represent the Banks’ interests for other reasons, the Court need

3    not delve into a discussion of Hirsch’s proposed interpleader

4    motion.

5                     f.    Conclusion

6         The Banks satisfy each of the factors in the permissive

7    intervention analysis.     For that reason, and in the interest of

8    promoting judicial efficiency, the Court grants the Banks’ motion

9    to intervene.

10

11                              III.     ORDER

12        For the reasons set forth above, the Court GRANTS the Banks’

13   Motion to Intervene.     The Banks’ shall file their Crossclaim and

14   Counterclaim for Interpleader within 10 days of the date of this

15   Order.    Responsive pleadings shall be filed within twenty days

16   thereafter.

17        IT IS SO ORDERED.

18   Dated: November 25, 2019

19

20
21

22

23

24

25

26
27

28
                                          8
